Citation Nr: 1736833	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for prurigo nodularis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to September 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The increased rating claim for the skin disability previously came before the Board in February 2017.  The Board noted at that time that the disposition of the issue was stayed, as it may have been affected by the pending appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016), a decision of the United States Court of Appeals for Veterans Claims (Court), which was pending before the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit has since issued a decision and the stay is no longer in effect.  See Johnson v. Shulkin, No. 16-2144, 2017 WL 2989492 (Fed. Cir. July 14, 2017).

Also, in the February 2017 decision, the Board remanded the Veteran's claims for increased ratings for his left and right knee disabilities, as well as his bilateral hearing loss for further development.  The record shows that the agency of original jurisdiction (AOJ) has not yet completed that development, readjudicated the claims or re-certified the issues to the Board.  Accordingly, the Board will defer a decision on those claims pending further action by the AOJ.

The present issue is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The most recent VA examination addressing the Veteran's skin disability was in December 2012.  The examiner diagnosed the Veteran with prurigo nodularis.  He noted the Veteran gets multiple recurrent nodules on his arms, shoulder, hips and legs which become scaly and itchy and his nodules can become sores and scab over.  He indicated the Veteran's symptoms are always present but are increased by heat, humidity, and sweating.  He noted the Veteran had been prescribed topical medication which he applies daily, including absorbase.  He noted the Veteran's dermatitis covered 20-40 percent of his total body area or 5 to 20 percent of the exposed area.

Following the VA examination, the Veteran submitted a March 2013 statement which indicated his skin disability may have worsened.  He noted he has to cover up his body in public due to his appearance and also has to avoid the sun.

Additionally, VA treatment records have been received suggesting a potential worsening.  In a February 2013 record, the Veteran indicated that his condition had worsened.  The examiner reported the Veteran had recurrent itchy bumps on his arms and legs for 30 years.  Further, he noted multiple excoriated resolving papules and nodules on his extremities and upper back.  The record also shows that the Veteran was prescribed Clobetasol, a topical corticosteroid.  A January 2017 VA treatment record similarly shows that the Veteran reports worsening of his condition, especially in the winter months, and that Clobetasol continues to be prescribed.

The Board finds a new VA examination is required to determine the current severity of the Veteran's skin disability.  There is evidence in the record suggesting that the Veteran's disability may have worsened since the last VA examination in December 2012.  Fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly as the last VA skin examination is more than four years old.  Therefore, a new VA examination is required to address the current nature and severity of his skin disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In light of the remand, updated VA treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain VA treatment records since May 2017.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of his service-connected skin disorder.  The entire electronic claims file must be reviewed.  All appropriate testing must be conducted and complaints and clinical manifestations should be reported in detail.  The examiner must describe the current nature, severity and all symptoms associated with the skin disorder.

When reassessing the severity of the Veteran's skin disorder, the examiner must specifically address:

(1) The percentage of the entire body that is affected by the disorder as well as a description of each area affected;

(2) The percentage of the exposed areas of the body that are affected; and

(3) Whether treatment for the condition requires systemic therapy, such as with corticosteroids or other immunosuppressive drugs, and if so, the annual duration in weeks that is required.

In arriving at his or her conclusions of percentage of the body affected, the examiner must take into account the frequency and duration of exacerbations and remissions and the historical record.  The examiner should discuss the Veteran's reported flares depending on the weather and his ongoing use of Clobetasol, a topical corticosteroid.

A complete rationale must be provided for all opinions expressed.

3.  Finally, readjudicate this issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

